HEDRICK, Judge.
Seven of defendant’s assignments of error, in effect, serve to raise only one issue: Did the court err in admitting into evidence over defendant’s objection defendant’s inculpatory statements made to the highway patrolman at the scene after the defendant had been arrested for public drunkenness?
When the State proposed to offer into evidence the defendant’s incriminating statements, the defendant objected, and the *173trial court, following the accepted practice, conducted a voir dire into the circumstances surrounding the challenged statements. State v. McRae, 276 N.C. 308, 172 S.E. 2d 37 (1970); State v. Gray, 268 N.C. 69, 150 S.E. 2d 1 (1966). On voir dire the State offered evidence that the defendant was arrested for public intoxication, placed in a patrol car and given the Miranda warnings. In response to a series of questions asked by the patrolman, the defendant admitted, among other things, that he was the driver of the automobile. The defendant presented no evidence on voir dire and at the conclusion of the voir dire, the trial judge made findings of fact which included the finding that the defendant had been advised of his constitutional rights. Based upon the facts found, the trial judge concluded as a matter of law that the defendant’s statements were voluntarily and understandingly made, and thus admissible. The trial judge did not make an express finding of fact as to whether defendant’s intoxicated condition was such as to prevent him from comprehending the import of the Miranda warnings; however, there being no conflict in the evidence, it was not incumbent upon the trial judge to make- a finding of fact as to this matter. State v. Lynch, 279 N.C. 1, 181 S.E. 2d 561 (1971); State v. Bishop, 272 N.C. 283, 158 S.E. 2d 511 (1967); State v. McCloud, 7 N.C. App. 132, 171 S.E. 2d 470 (1969).
Since there was plenary competent evidence to support the court’s findings, those findings are binding on this court, and the findings support the conclusion that the challenged statements were understandingly and voluntarily made. State v. Haskins, 278 N.C. 52, 178 S.E. 2d 610 (1970); State v. McCloud, supra.
Next, defendant contends that the trial court committed error in denying his motion for nonsuit. The evidence, when considered in the light most favorable to the State, establishes that defendant was behind the wheel of the vehicle, the motor was running, the lights were on, defendant was intoxicated, and by his own incriminating statements defendant admitted he was the driver of the automobile. This evidence is sufficient to withstand the motion for nonsuit. State v. Haddock, 254 N.C. 162, 118 S.E. 2d 411 (1961).
Also without merit is defendant’s assertion that the trial court erred in its charge to the jury with regard to the presumption created by the breathalyzer reading of over .10. The portion *174of the charge in question, when considered with the charge in its entirety, did not suggest, as defendant contends, that the defendant was required to offer proof of rebuttal or that the burden of proof had shifted to the defendant but rather indicated that the burden of proof remained on the State to satisfy the jury beyond a reasonable doubt of all elements of the crime charged.
In defendant’s trial, we find
No error.
Judges Morris and Vaughn concur.